Case 2:18-cv-00781-SPC-MRM Document 63 Filed 07/22/20 Page 1 of 2 PageID 2889




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  FORT MYERS DIVISION

 JAMES WELDON STRICKLER and
 JUDITH ANNE STRICKLER,

               Plaintiffs,

 v.                                                  Case No.: 2:18-cv-781-FtM-38MRM

 WALMART STORES EAST, LP,

              Defendant.
                                          /

       SECOND AMENDED CASE MANAGEMENT AND SCHEDULING ORDER

       Having considered the parties’ agreed dates and discovery plan, the Court enters

  this Second Amended Case Management and Scheduling Order, which modifies the

  Middle District of Florida Local Rules:

              DEADLINE                                        DATE

  Joint Final Pretrial Statement and 8/17/2020
  Trial Briefs

  Final Pretrial Conference              8/21/2020
                                         9:30 am
                                         Judge Sheri Polster Chappell

  Monthly Trial Term                     9/1/2020

  Estimated Length of Trial              3 to 4 days

  Jury or Non-Jury                       Jury

       All other provisions of the prior scheduling order(s) entered in this case remain in

 effect unless expressly modified herein or by further court order.
Case 2:18-cv-00781-SPC-MRM Document 63 Filed 07/22/20 Page 2 of 2 PageID 2890




       DONE AND ORDERED in Fort Myers, Florida on this 21st day of July 2020.




 Copies to: Counsel of Record




                                        2
